UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 12-6802


KENDALL GREEN,

                 Plaintiff - Appellant,

          v.

SGT. D. ANDERSON, of Lee Correctional Institution; JON
OZMINT, Director of SCDC; LT. RICHARDSON, SMU Security; MS.
L. JOHNSON, Grievance Coordinator; MAJOR JAMES C. DEAN,
Security Over Institution; WARDEN PADULA,

                 Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Cameron McGowan Currie, District
Judge. (2:10-cv-03080-CMC)


Submitted:   September 27, 2012            Decided:   October 1, 2012


Before MOTZ, DAVIS, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kendall Green, Appellant Pro Se.   Edgar Lloyd Willcox,          II,
WILLCOX BUYCK & WILLIAMS, PA, Florence, South Carolina,          for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Kendall     Green     appeals    the      district      court’s    order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                              We

have     reviewed        the     record   and    find     no     reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.     Green v. Anderson, No. 2:10-cv-03080-CMC (D.S.C. Apr.

11,     2012).      We     deny     Green’s     motion     for    a    transcript      at

government expense.            We dispense with oral argument because the

facts    and     legal    contentions     are    adequately      presented       in   the

materials      before      the    court   and   argument       would    not   aid     the

decisional process.



                                                                              AFFIRMED




                                           2